Citation Nr: 1735333	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-05 129	)	DATE
	)
	)


THE ISSUE

Whether a February 26, 2015 Board of Veterans' Appeals (Board) decision, which denied service connection for bilateral knee disabilities, should be reversed or revised on the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from December 1992 to January 1993.

This matter comes before the Board on correspondence from the Veteran received in March 2015.


FINDING OF FACT

The Board will interpret the correspondence received in March 2015 as a request for reconsideration of a February 26, 2015 Board decision, rather than a motion to reverse or revise that decision on the grounds of CUE.


CONCLUSION OF LAW

As the March 2015 correspondence constituted a motion for reconsideration of the February 26, 2015 Board decision, it cannot also serve as a motion for revision based on CUE and the CUE claim is dismissed.  38 C.F.R. § 20.1404(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter concerns the interpretation of a March 2015 correspondence from the Veteran that initially was interpreted by the Board as a claim for reversal or revision of the Board's February 26, 2015, denial of entitlement to service connection for a bilateral knee disability.  In a July 2015 determination, the Board denied the Veteran's CUE motion.  The Veteran timely appealed that determination to the Court of Appeals for Veterans Claims (Court).  In a May 2016 Memorandum Decision, the Court set aside and remanded the matter for the Board to consider and address the threshold question of whether the March 2015 correspondence from the Veteran constituted a motion for reconsideration, rather than a CUE motion.  

Following a review of the evidence of record, the Board concludes that the Veteran's March 2015 statement was a motion for reconsideration of the February 2015 Board decision with respect to the denial therein of entitlement to service connection for a bilateral knee disability.  The March 2015 correspondence from the Veteran was titled, "A Motion For Revision Of This Decision Based on Clear and Unmistakable Error Knee Disabilities".  The correspondence went on to detail the errors in prior adjudications of his claim.  He concluded by indicating, "Please return my case to the Board of Veterans' Appeals."

The March 2015 letter from the Veteran complied with the statutory requirements for a motion for reconsideration as provided by 38 C.F.R. § 20.1001, to include "set[ting] forth clearly and specifically the alleged obvious error, or errors, of fact or law in the applicable decision, or decisions, of the Board or other appropriate basis for requesting Reconsideration."  Although similar requirements for an allegation of CUE can be found at 38 C.F.R. § 20.104, the Memorandum Decision clearly noted that the March 2015 correspondence included arguments that "involved the Board's characterization and weighing of certain potentially favorable medical evidence and the Board's alleged failure to ensure substantial compliance with its April 2014 remand order-i.e., arguments that could have been raised on direct appeal."  As the Veteran has been unrepresented during this process and in light of the foregoing, the Board will afford him the benefit of the doubt that the March 2015 correspondence was a motion for reconsideration, rather than a CUE motion.

In such instances, the law requires that motions for reconsideration cannot also be considered a motion for revision of a decision based on CUE.  38 C.F.R. §  20.1404(e).  As the March 2015 correspondence has been found to be a motion for reconsideration, it cannot also constitute a CUE claim.  Thus, the Board does not have jurisdiction to review a CUE appeal and it is dismissed. 

As an aside, the Board notes that the Veteran's motion for reconsideration has been placed on the Board's docket and a letter was sent to the Veteran in July 2017 explaining his procedural rights and responsibilities. The motion for reconsideration is not dismissed or otherwise affected by this determination and will be the subject of a future decision.


ORDER

The appeal of whether the February 26, 2015 Board decision that denied entitlement to service connection for a bilateral knee disability was the product of CUE is dismissed.




		
J. W. FRANCIS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


